Citation Nr: 0317556	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  95-13 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to secondary service connection for a 
cervical spine disability.  

2.  Entitlement to secondary service connection for  
neuropathy of the hands.  

3.  Entitlement to an increased evaluation for a right 
shoulder disability, currently evaluated as 60 percent 
disabling.  

4.  Entitlement to an effective date earlier than January 1, 
1995 for the assignment of a 60 percent evaluation for a 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1948 
to September 1951.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
-in Cleveland, Ohio.  

The Board notes that the RO identified the issue regarding a 
cervical spine disability as whether new and material 
evidence had been received to reopen a claim for service 
connection.  The Board notes that the June 1979 RO decision 
denied service connection for that disability on a direct 
basis.  The current appeal concerns service connection as 
secondary to service-connected disability.  Thus the issue to 
be considered is as noted on the first page of this decision.  


REMAND


 On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
As the veteran's claim was filed prior to November 9, 2000 
and was not final as of that date, the VCAA applies in this 
case.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claims and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  The Board notes that the 
veteran was sent a letter by the RO in May 2001.  In that 
letter, the RO noted that VCAA was being addressed in 
relationship to reopening compensation claims, and service 
connection was explained.  That letter did not address all of 
the issues properly on appeal.  

The veteran seeks an increased evaluation for his service-
connected right shoulder disability.  The Board notes that he 
was last examined for disability evaluation by VA in 1996.  
Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  To that end, VA orthopedic and 
neurology examinations should be scheduled to evaluate the 
current severity of the veteran's service-connected right 
shoulder disorder.  

In addition, the veteran seeks service connection for a 
cervical spine disability and for peripheral neuropathy of 
the hands as secondary to his service-connected right 
shoulder disability.  A medical opinion regarding the 
etiology of these disabilities has not been obtained.  

Thus a remand on these issues is necessary.  Development such 
as that sought by this remand is consistent with the mandate 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, et seq. (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  As indicated above, in re-adjudicating this 
case, the RO should ensure that all notification and 
development actions required by the new law are met.  

Accordingly, this case is REMANDED for the following:



1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for special VA examinations to 
determine the nature and likely etiology 
of his cervical spine disability and his 
peripheral neuropathy of the hands, and 
to evaluate his service-connected right 
shoulder disability.  The veteran should 
be advised of the provisions set forth at 
38 C.F.R. § 3.655 regarding failure to 
report for scheduled VA examinations. 

It is imperative that the physicians who 
are designated to examine the veteran 
review the evidence in the claims folder, 
and acknowledge such review in the 
examination reports.  The examiners 
should elicit from the veteran and record 
a full medical history and should report 
detailed medical findings in connection 
with the evaluation of the conditions at 
issue here.

The examiners should note range of motion 
of the right shoulder in degrees.  
Scarring should be described in detail to 
include if the scar is tender, painful, 
ulcerated, or deep.  It should be noted 
whether any scarring causes limitation of 
motion.  The size of the veteran's scar 
should be noted.  The examiners should 
comment on the employability of the 
veteran in relationship to his right 
shoulder disability.  Based on the review 
of the case, it is requested that the 
examiners express an opinion as to the 
etiology of each disability to include 
whether it is at least as likely as not 
that the veteran has a current cervical 
spine disability and peripheral 
neuropathy of the hands due to his 
service-connected right shoulder 
disability, to include if either 
disability is aggravated by the veteran's 
service-connected right shoulder 
disability.  Complete rationale must be 
provided for all opinions and conclusions 
reached.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  The RO should 
include consideration with regard to the 
one-year period for receipt of additional 
evidence.  

5.  Then, the RO should re-adjudicate the 
issues on appeal.  If any benefit remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The RO should consider the 
requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), when considering the 
issues of entitlement to service 
connection on a secondary basis.  The RO 
should also consider whether the veteran 
is entitled to an extra-schedular 
evaluation for his service-connected 
right shoulder disability.  


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44- 8.45 and 38.02-38.03. 




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




